Title: To George Washington from Harry Innes, 5 December 1789
From: Innes, Harry
To: Washington, George

 
          
            sir,
            Kentucky Danville Decr 5th 1789
          
          I have the hono’r to acknowledge the receipt of your very polite Letter of the 30th of September with the several papers therein inclosed, permit me sir to return my most grateful thanks for the attention paid & the hono’r confered on me by the supreme Executive of the United States.
          The Office of Judge is of the first Magnitude, and when I reflect on its importance & my own imbecility it is with diffidence that I accept it, my situation being different from that of any other Judge in the Union; because great will be the business that will come before the Fœderal Court in this District, relative to Landed Property founded on the Laws of this State, which from their ambiguity, & want of certainty, will require certain principles to be established, as rules of decission & which are to be done without the aid of Precedent or a Coadjutor.
          Impressed with a due sense of the importance of the Trust I can but accept the Commission with fear & trembling; however, my most active exertions shall be caled forth to support me under it—should I err—I hope & trust it will be imputed to the common frailties of Mankind, for I have the broad Basis of Opinion to Combat. I have the honor to be with great respect & esteem your mo. ob. servt
          
            Harry Innes
          
        